 Case: 4:18-cv-00764-AGF Doc. #: 81 Filed: 09/08/20 Page: 1 of 2 PageID #: 332




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PIERRE WATSON,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:18-cv-00764-AGF
                                                  )
ZACHARY DRISKILL, et al.,                         )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Pierre Watson’s motion to supplement his

reply to defendant Jessica Hanner’s answer (Docket No. 79), and his motion to dismiss defendant

Diane Manley (Docket No. 80). For the reasons discussed below, the motions will be granted.

                                            Discussion

       On January 13, 2020, the Court reviewed plaintiff’s pro se amended complaint pursuant to

28 U.S.C. § 1915 and directed the Clerk of Court to issue process on defendants Zachary Driskill,

Jessica Hanner, and Diane Manley in their individual capacities as to plaintiff’s claim of failure to

protect. (Docket No. 36). Ultimately, defendants Driskill and Hanner were served. Both have filed

an answer to plaintiff’s amended complaint. (Docket No. 48; Docket No. 74). All attempts to serve

defendant Manley, however, have been unsuccessful. Accordingly, on August 14, 2020, the Court

directed plaintiff to provide adequate information in order to serve Manley. (Docket No. 77).

Plaintiff was advised that if no further information was forthcoming, the Court would dismiss

defendant Manley from the case without prejudice.

       On August 28, 2020, plaintiff filed a motion seeking to voluntarily dismiss defendant

Manley from the case. (Docket No. 80). Good cause being shown, the Court will grant the motion,
 Case: 4:18-cv-00764-AGF Doc. #: 81 Filed: 09/08/20 Page: 2 of 2 PageID #: 333




and dismiss the claim against defendant Manley without prejudice. See Fed. R. Civ. P. 41(a)(i)

(stating that the plaintiff may dismiss an action by filing “a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment”).

       Attached to the motion to voluntarily dismiss was a reply to defendant Hanner’s answer.

Concurrent with the filing of that document, plaintiff also filed a separate motion to supplement

the reply with three exhibits. (Docket No. 79). Those exhibits are attached to the motion. Having

reviewed the reply, and plaintiff’s motion, the Court will grant plaintiff’s motion to supplement.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to voluntarily dismiss his claim

against defendant Diane Manley (Docket No. 80) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s claim against defendant Diane Manley is

DISMISSED without prejudice. A separate order of partial dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion to supplement his reply (Docket No.

79) is GRANTED.

       IT IS FURTHER ORDERED that an appeal from this partial dismissal would not be

taken in good faith.

       Dated this 8th day of September 2020.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
